Per Curiam. All the controlling facts in this ease except the name of appellee are identical with the case of Illinois Collieries Company v. George Davis, ante, p. 15. Appellee here is the Arthur Haveron mentioned in that case as being engaged as a eo-shotfirer with George Davis, the appellee in that ease, at the time of his injury.. All that we have said in our opinion in that case applies to this. In the record of this case, as in that, we find no substantial error. The judgment of the Circuit Court is affirmed. Affirmed.